COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Texas Department of Aging and Disability      §              No. 08-19-00095-CV
  Services,
                                                §                 Appeal from the
                            Appellant,
                                                §               327th District Court
  v.
                                                §            of El Paso County, Texas
  Michael Lagunas,
                                                §             (TC# 2014-DCV-2261)
                             Appellee.
                                                §

                                          ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until September 6, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jonathan L.R. Baeza, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 6, 2019.


       IT IS SO ORDERED this 22nd day of August, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.